Citation Nr: 1017555	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 
percent for bilateral hearing loss from January 25, 2006 
through April 8, 2009.  

2.  Entitlement to an increased rating in excess of 20 
percent for bilateral hearing loss from April 8, 2009.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Veteran was scheduled for a Travel Board Hearing in 
December 2009, however he withdrew his request for a hearing 
in a November 2009 letter.  38 C.F.R. 
§ 20.704 (e) (2009). Accordingly, this Veteran's request for 
a hearing is withdrawn.


REMAND

The Veteran has requested an increased rating because he 
contends that the audio examination provided by the VA does 
not adequately address his hearing loss.  The Veteran was 
afforded VA audio examinations in connection with his claim 
in October 2006 and April 2009.  Although the examiner 
provided the audiometric findings, the examiner did not 
comment on the functional effects caused by the Veteran's 
hearing disability. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability 
on occupational functioning and daily activities.  Id. at 
455-56; see also Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); 38 C.F.R. § 4.10 (2007).  

Further, the Veteran argues that the hearing tests he was 
afforded did not address such occupational functioning and 
daily activities.  Given the above, the Board finds that 
further VA examination of the Veteran is required prior to 
adjudication of this appeal.


Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The evidence for consideration in 
connection with the Veteran's claim for an increased 
evaluation consists of VA medical records and the October 
2005 VA audiogram.

As noted, the Veteran argues that this test result does not 
accurately assess his hearing loss, as it affects his daily 
functioning and employment impairment - directly implicating 
the Martinak ruling, above.  Accordingly, the Board remands 
this case for an examination that considers the effects of 
the Veteran's hearing loss on his daily functioning and 
employment.  

Accordingly, this case is REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC must contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO/AMC should 
attempt to obtain and associate with the 
claims file any medical records 
identified by the Veteran which have not 
been secured previously.

2. If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3. The RO/AMC must arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  All indicated studies should be 
performed.  The following considerations 
will govern the examination:

a. 	The claims file and a copy of 
this remand will be made 
available to the examiner who 
will acknowledge receipt and 
review of these materials in 
any report generated as a 
result of this remand.

b. 	In addition to performing an 
audiological examination 
under VA's examination 
protocols, the examiner must 
fully describe the functional 
effects caused by the 
Veteran's hearing disability. 

4. The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655 (2009).  In the event 
that the Veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5. The RO/AMC should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO/AMC should 
consider referral for an extraschedular 
evaluation, if appropriate.  If the 
benefit sought on appeal is not granted 
in full, the RO/AMC must issue a 
supplemental statement of the case, and 
provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO/AMC. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	(CONTINUED ON NEXT PAGE)









This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

